Citation Nr: 1706783	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-04 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for generalized anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and his spouse testified before the undersigned at a Board hearing in February 2015.  A transcript of the hearing is of record.

In June 2015, the Board remanded this case for further development.  The Board then denied the Veteran's claim for an initial rating in excess of 10 percent for generalized anxiety disorder and PTSD in a February 2016 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the February 2016 decision.  The Court granted the JMR in a November 2016 Order.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for generalized anxiety disorder and PTSD.  In a February 2016 decision, the Board found that the preponderance of the evidence was against the Veteran's claim.

Pursuant to a November 2016 JMR, the Court found that the Board failed to ensure that VA satisfied its duty to assist and that it failed to substantially comply with the prior June 2015 Board remand because VA did not attempt to obtain relevant Grand Junction, Colorado Vet Center records.  Specifically, the record did not reflect any attempts to obtain Vet Center treatment records since February 2015.  

Additionally, the Court also found that the Board failed to provide adequate reasons or bases for finding the September 2015 VA examination adequate.  Specifically, the Board failed: (1) to discuss internal inconsistences in the September 2015 VA examination report; (2) to discuss inconsistencies between the September 2015 VA examination report and the March 2014 VA examination report; and (3) to explain why it adopted the September 2015 VA examiner's attribution of the Veteran's symptoms to a personality disorder without adequately discussing relevant evidence to the contrary.

In accordance with the November 2016 JMR, the Board will remand the case to obtain Vet Center records from February 2015 onward-as well as any additional updated VA treatment records.  Additionally, a new VA examination must be obtained to address the deficiencies described in the November 2016 JMR. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent records of treatment of the Veteran from the Grand Junction, Colorado Vet Center since February 2015.  If necessary, send and request the Veteran to execute VA Form 21-4142 and VA Form 21-4142a.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Obtain updated VA treatment records from the Grand Junction VA Medical Center since September 2015 and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

3. After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service connected generalized anxiety disorder and PTSD.  The claims file-including a copy of the November 2016 JMR and this remand-must be made available to the examiner for review.  The examination should be conducted in accordance with the current examination worksheet or disability questionnaire.

The examiner should comment upon the following:

* The September 2015 VA examiner's statement (a) that the Veteran's chronic sleep impairment is the only symptom attributable to his stressor-related disorder and that all other symptoms are "viewed as secondary to his Unspecified Personality Disorder[,]" and (b) that the Veteran's stressor-related disorder affects the Veteran's occupational functioning by making it difficult for him to interact with others and for him to adapt to stressful circumstances; and

* The March 2014 VA examination diagnosing the Veteran with only stressor-related disorder and no personality disorders and attributing the Veteran's anxiety, avoidance, feelings of detachment or estrangement from others, and hypervigilance to his stressor-related disorder. 

The examiner should also comment on the degree to which the Veteran's service-connected generalized anxiety disorder and PTSD affect his overall occupational and social functioning and his ability to obtain and maintain employment.

4. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




